                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JERRY HICKMAN,

      Plaintiff,                              Case No. 18-cv-14057

v.                                            Hon. Matthew F. Leitman

CITY OF WESTLAND, et al.,

     Defendants.
_________________________________/
ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF Nos. 34, 36)
TO THE MAGISTRATE JUDGE’S ORDERS ON PLAINTIFF’S MOTION
  TO COMPEL DISCOVERY AND DEFENDANT’S MOTION FOR A
    PROTECTIVE ORDER, AND (2) SUSTAINING DEFENDANT’S
  OBJECTIONS (ECF Nos. 33, 35) TO THE MAGISTRATE JUDGE’S
 ORDER ON DEFENDANT’S MOTION FOR A PROTECTIVE ORDER

      In this action, Plaintiff Jerry Hickman alleges that Defendant City of Westland

and Defendant City of Westland police officers violated Hickman’s Fourth and

Fourteenth Amendment rights by subjecting him to a body cavity search in a

Westland holding cell. During discovery, Hickman sought documents related to all

body cavity or strip searches that Defendants had performed on arrestees during the

ten years before the search of Hickman. The assigned Magistrate Judge granted

Hickman’s motion to compel the production of such documents, but the Magistrate

Judge also ordered that the identities of such arrestees be redacted. Both parties have

filed objections to the Magistrate Judge’s orders, and on April 7, 2020, the Court


                                          1
held a telephonic hearing on the matter. For the reasons explained below, the Court

OVERRULES Plaintiff’s objections and SUSTAINS Defendants’ objections.

                                          I

      In this action, Plaintiff Jerry Hickman alleges that defendant City of Westland

police officers performed an illegal body cavity search on him. (See Compl., ECF

No. 1.) Hickman brings claims under 42 U.S.C. § 1983 for excessive use of force

and unlawful search and seizure, as well as state law claims for assault, battery, and

intentional infliction of emotional distress. (See id., PageID.9–15.) Hickman also

brings a municipal liability and supervisory liability claim under § 1983 against

Defendant City of Westland and Defendant Officer Lieutenant Novakowski. (See

id., PageID.15–18.)

      The parties proceeded with fact discovery, which has since closed. The issue

currently pending before the Court stems from Hickman’s Request for Production

No. 26, which requested:

                    Any and all documents relating to Defendant
             Officer’s body cavity or strip search of any civilian with
             the City of Westland’s Police Department and/or with its
             agents / officers for the past 10 years from the date of
             incident alleged in the Complaint. This request includes,
             but is not limited to: any documents supplied to the insurer
             regarding complaint histories, civilian complaints, and
             prior complaint register files. This request encompasses
             ALL files, including any deemed confidential files,
             internal affairs files, regardless of whether the file is
             “open” or “closed.”         If you intend to assert the
             investigatory privilege with respect to “Open” complaint
                                          2
            files, please provide a privilege log for that file, which
            indicates the last time any “investigation” was performed
            on that file, and of course, which also describes the
            documents contained within the file the Village is
            withholding. If after diligent inquiry you discover that the
            requested document(s) or other tangible item(s) never
            existed, please state so under oath. If after diligent inquiry,
            you discover that the requested document or other tangible
            item did, but no longer, exists, please state so under oath
            and give any known details regarding the loss or
            destruction of the document(s) or other tangible item(s).

(Pl.’s Mot. to Compel Discovery, ECF No. 17, PageID.105.)

      Defendants objected to this request as follows:

                   Defendant objects to this request to produce as it
            violates the Fed R Civ P 26(b), is vague and overbroad,
            seeks information not relevant to any claim or defense, not
            proportional to the needs of the case, unjustified based on
            the parties’ relative access to relevant information, and the
            lack of importance of the majority of this voluminous
            request in resolving the issues raised in the Complaint.
            Defendant further objects as the burden and expense to be
            incurred in producing the material sought outweighs its
            likely benefit. Moreover, the information sought is not
            reasonably calculated to lead to admissible evidence and,
            in addition to being unduly burdensome, the request to
            produce is imposed for the purpose of annoyance,
            embarrassment, and oppression, rendering it subject to Fed
            R Civ P 26(c).

                  Defendant does not believe that any body cavity
            searche[s] were performed in the last 10 years. Had a body
            cavity search been undertaken, a search warrant would
            have been obtained. Strip search forms are only readily
            available from 2016. Strip search forms through March
            2019 are provided, redacted, as (46).



                                          3
(Id., PageID.105–106.) Notwithstanding their objections, Defendants ultimately

produced unredacted strip search forms (for strip searches performed by the named

Defendants) dating from August 2016 through March 2019.

                                         II

      Both parties filed motions regarding this discovery dispute. Hickman filed a

motion to compel discovery, asking the Court to order Defendants to produce the

material listed in Request for Production No. 26. (See Pl.’s Mot. to Compel

Discovery, ECF No. 17.) Defendants then filed a motion seeking a protective order

that no additional strip search forms need be produced. (See Defs.’ Mot. for

Protective Order, ECF No. 21.)

      The Magistrate Judge issued three orders to address the parties’ motions. The

net effect of the Magistrate Judge’s orders was: (1) Defendant City of Westland was

ordered to produce strip search forms (for strip searches performed by the named

Defendants) dating back from December 26, 2008 (ten years before Hickman filed

his Complaint), (2) Defendant City of Westland was ordered to redact the names of

all arrestees from the forms, and (3) Hickman and Defendants were ordered to share

equally in the cost of production of these materials. (See Order Granting Pl.’s Mot.

to Compel, ECF No. 28; Amended Order Granting Pl.’s Mot. to Compel, ECF No.

31; Order Denying in Part and Granting in Part Defs.’ Mot. for a Protective Order,

ECF No. 32.)

                                         4
                                        III

        Both parties have filed timely objections to the Magistrate Judge’s orders.

Defendants object that the Magistrate Judge should not have ordered that the

additional strip search forms be produced. (See Defs.’ Objections to Magistrate

Judge Order No. 31, ECF No. 33; Defs.’ Objections to Magistrate Judge Order No.

32, ECF No. 35.) Hickman objects that the Magistrate Judge did not go far enough

– Hickman argues that the names of the arrestees should not be redacted from the

strip search forms ordered to be produced. (See Pl.’s Objections to Magistrate Judge

Orders No. 28 and 31, ECF No. 34, PageID.363; Pl.’s Objections to Magistrate

Judge Order No. 32, ECF No. 36, PageID.419–425.) Hickman also argues that the

Magistrate Judge should not have ordered Hickman to share the costs of the ordered

production. (See id.)

        The Court held a telephonic hearing on the parties’ objections on April 7,

2020.

        For the reasons explained at length on the record, IT IS HEREBY

ORDERED that Hickman’s objections (ECF Nos. 34 and 36) to the Magistrate

Judge’s orders are OVERRULED and that Defendants’ objections (ECF Nos. 33,

35) to the Magistrate Judge’s orders are SUSTAINED. Defendants shall not be

required to produce any additional strip search forms. However, Hickman may file

a renewed motion to compel not later than 30 DAYS prior to the dispositive motion

                                         5
deadline if, through further investigation, he has developed a basis – as explained by

the Court on the record – for seeking the records.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: April 8, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 8, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          6
